Citation Nr: 0912490	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for a respiratory 
disability, including shortness of breath.

4.  Entitlement to service connection for an acquired 
psychiatric disability, including panic attacks.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for exposure to 
ionizing radiation.

9.  Entitlement to service connection for a bilateral knee 
disability.

10.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to 
June 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for diabetes 
mellitus, kidney stones, shortness of breath, panic attacks, 
bilateral hearing loss, a bilateral knee condition, a 
bilateral foot condition, hypertension, tinnitus, and 
exposure to ionizing radiation.  

The Veteran testified at a Board video-conference hearing 
before the undersigned Veteran's Law Judge in March 2009.  A 
transcript of the hearing is of record.  

The issues have been re-characterized to comport to the 
evidence of record.

The issues of an entitlement to service connection for 
bilateral knee and foot disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  Diabetes mellitus was not diagnosed in service or for 
many years thereafter, and the preponderance of evidence is 
against a finding that diabetes mellitus is related to 
service.

2.  Kidney stones were not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that kidney stones are related to service.

3.  A respiratory disability, including shortness of breath, 
was not diagnosed in service or for many years thereafter, 
and the preponderance of evidence is against a finding that a 
respiratory disability, including shortness of breath, is 
related to service.

4.  An acquired psychiatric disability, including panic 
attacks, was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that an acquired psychiatric disability, including 
panic attacks, is related to service.

5.  Hypertension was not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that hypertension is related to service.
6.  Bilateral hearing loss was not diagnosed in service or 
for many years thereafter, and the preponderance of evidence 
is against a finding that bilateral hearing loss is related 
to service.

7.  Tinnitus was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that tinnitus is related to service.

8.  The preponderance of the evidence is against a finding 
that the Veteran currently has any disability associated with 
exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Kidney stones were not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

3.  A respiratory disability, including shortness of breath, 
was not incurred in or aggravated by service.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

4.  An acquired psychiatric disability, including panic 
attacks, was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

5.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

6.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

7.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

8.  Exposure to ionizing radiation was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004, December 2004, April 2005, and 
December 2005 and post-adjudication notice by letter dated in 
April 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the nature 
or etiology of the claimed exposure to ionizing radiation 
disability.  VA's duty to assist doctrine does not require 
that the Veteran be afforded a medical examination, however, 
because the competent evidence of record does not indicate 
that he has a current diagnosis associated with this claimed 
disability.  See, McLendon v. Nicholson, 20 Vet. App. at 82-
83; Charles v. Principi, 16 Vet. App. 370; 38 C.F.R. § 3.159 
(c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations regarding his claimed diabetes mellitus, 
psychiatric, and hypertension disabilities, and obtained 
medical opinions as to the nature and etiology of his claimed 
hearing loss, tinnitus, kidney stones, and respiratory 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Claims for Service Connection for Diabetes Mellitus, 
Kidney Stones, a Respiratory Disability, an Acquired 
Psychiatric Disability, and Hypertension  

The Veteran seeks service connection for diabetes mellitus, 
kidney stones, a respiratory disability, an acquired 
psychiatric disability, and hypertension.  The Veteran 
testified at his March 2009 hearing that he started having 
problems with diabetes around 2002 and that he has never been 
told that his diabetes is related to his military service; 
that he started having problems with kidney stones in the 
early 1990s and wasn't aware of it until he had a medical 
evaluation; that he started having problems with shortness of 
breath in the early 1990s; that once during service he 
started panicking and wondering where he was and that was the 
first time he experienced a panic attack, but that he did not 
report it and currently receives no treatment for panic 
attacks; and that he started having problems with 
hypertension in the early 1990s and that he did not have any 
high blood pressure readings while he was in service.  The 
Veteran also claims that his health conditions were caused by 
his exposure to lead pain, asbestos, and other hazardous and 
unknown chemicals during service.

Where certain chronic diseases, including diabetes mellitus 
and hypertension, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

The record shows current diabetes mellitus, kidney stone, 
respiratory, hypertension, and acquired psychiatric 
disabilities.

VA treatment records dated in January 2002 note that the 
Veteran was given assessments of hypertension and panic 
disorder as stated by history since 1998.  VA treatment 
records dated in August 2004 note that the Veteran has 
diabetes and that he reported that he has been diabetic for 
about 3 years.

A VA psychiatric examination was conducted in May 2006, and 
following a psychiatric examination the Veteran was given a 
diagnosis of panic disorder without agoraphobia.  It was 
noted that in the late 1990s the Veteran thought he was 
having a heart attack, but was assessed with having had an 
anxiety attack.  

A VA medical examination was conducted in July 2006.  
Following a physical examination and numerous diagnostic and 
clinical tests, the Veteran was given diagnoses of diabetes 
mellitus, type 2, hypertension, minimal obstructive airway 
disease by pulmonary function testing, and nephrolithiasis, 
right, and history of nephrolithiasis, left.  
"Nephrolithiasis" means the disease condition associated with 
the presence of renal calculi.  See Dorland's Illustrated 
Medical Dictionary (Dorland's) 1260 (24th ed., 1994).  The 
examiner also noted that he Veteran's kidney stone is not 
secondary to lead or hazardous material exposures.  During 
the July 2006 VA examination the Veteran reported to the 
examiner that he was diagnosed with diabetes mellitus in 
2002, hypertension in the late 1990s, kidney stones in the 
late 1990s, and that he started having problems with 
shortness of breath in 2003.

STRs note that in May 1989 the Veteran was instructed to 
report to the PMT because he was exposed to asbestosis in May 
1989 while taking off lugging from a pipe.  STRs dated in 
November 1990 note that the Veteran was occupationally 
exposed to lead and that his blood lead levels were measured.  
However, the Veteran's June 1990 separation examination notes 
that clinical evaluation revealed that the Veteran had normal 
lungs and chest, heart, vascular system, abdomen and viscera, 
endocrine system, skin and lymphatics, neurologic system, and 
was normal psychiatrically.  The Veteran's blood pressure was 
measured and a urinalysis, including an analysis of the 
Veteran's albumin and sugar was conducted.  

Regardless of the fact that the Veteran had in-service 
exposure to asbestos and lead, the preponderance of the 
evidence of record is against a finding that any of the 
Veteran's current disabilities are related to any exposure, 
injury, or disease during service.  

A VA examination was conducted in July 2006.  The examiner 
opined that following a careful review of the claim file, 
current examination findings, and laboratory as well as 
ancillary findings, it was his medical opinion that there is 
currently no evidence of asbestosis, and that the Veteran's 
minimal obstructive airway disease is secondary to the his 
poor inspiratory/expiratory effort secondary to morbid 
obesity.  Likewise, the examiner opined that there is no 
current evidence of lead toxicity or residual of lead 
exposure, and no evidence of other hazardous chemicals.  
Finally, the examiner opined that the Veteran's kidney stones 
are not secondary to lead exposure or exposure to hazardous 
materials; in this individual who is living in a dry climate, 
the most common cause is dehydration.  

The favorable evidence consists of the Veteran's contentions 
that his current diabetes mellitus, kidney stone, 
respiratory, hypertension, and acquired psychiatric 
disabilities are related to service.

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his diabetes mellitus, 
kidney stones, respiratory disability, hypertension, and 
acquired psychiatric disability are related to service.  The 
Board notes the Veteran's testimony that his problems with 
kidney stones, shortness of breath, and hypertension began in 
the early 1990s, and panic attacks began during service, but 
notes that the Veteran has never claimed that these 
disabilities were diagnosed in the early 1990s or during 
service and in other evidence of record he has reported that 
these disabilities were diagnosed in the late 1990s.  
Furthermore, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of his 
claimed disabilities and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the VA medical professional who thoroughly 
discussed the medical evidence of record and the etiology of 
the Veteran's claimed kidney stones and respiratory 
disability and found that these disabilities are not related 
to exposures to asbestos, lead, or other hazardous chemicals 
during service.  See Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  
Likewise, even if the Veteran's opinions regarding his 
claimed diabetes mellitus, kidney stones, a respiratory 
disability, an acquired psychiatric disability, and 
hypertension were entitled to be accorded some probative 
value, they are far outweighed by the fact that the first 
contemporaneous medical evidence of diabetes mellitus, kidney 
stones, a respiratory disability, hypertension, and an 
acquired psychiatric disability are at least more than 8 
years after the Veteran was discharged from active service.  
The passage of more than 8 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309; see also Savage v. Gober, 10 Vet. 
App. 488 (1997); Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331.  

The first contemporaneous medical evidence of diabetes 
mellitus and hypertension is well after the one-year 
presumptive period from discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims for 
diabetes mellitus, kidney stones, respiratory, hypertension, 
and acquired psychiatric disabilities; there is no doubt to 
be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

II.  Claims for Service Connection for Bilateral Hearing Loss 
and Tinnitus

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus disabilities.  At his hearing the Veteran 
testified that he began having problems with his hearing and 
with tinnitus during active service.  The Veteran has also 
claimed that during service he was exposed to noise from 
sandblasting, needle guns, grinders, and everyday extreme 
environmental noise.  

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

The record shows current bilateral hearing loss and tinnitus 
disabilities.  VA treatment records dated in July 2004 note 
that the Veteran reported tinnitus and dizziness and that he 
reported hearing loss for two weeks.  Assessments of tinnitus 
and hearing loss were given to the Veteran.  VA audiological 
records dated in October 2004 note that the Veteran's chief 
complaint was sudden onset of hearing loss, pressure, 
tinnitus, and vertigo in June 2004.  The Veteran was given 
diagnoses of sensorineural hearing loss, asymmetric, and 
subjective tinnitus, left.  A VA examination was conducted in 
April 2005, and the Veteran was given diagnoses of normal 
hearing in his right ear for VA rating purposes and severe 
sensorineural hearing loss at 1500-4000 Hz in his left ear.  
Although it is not clear that the Veteran currently has 
hearing loss in his right ear, giving him the benefit of the 
doubt, the Board concedes that he does have bilateral hearing 
loss.

Clinical evaluation during the Veteran's June 1990 separation 
examination indicates that the Veteran had audiological 
testing and it was not noted under a summary of his defects 
and diagnoses that he had any hearing problems or tinnitus.  
Personnel records show that the Veteran's military 
occupational specialty (MOS) was as a electrical/mechanical 
equipment repairman.  The Veteran has stated that he was 
exposed to loud noise during service.  The Veteran is 
competent to state whether he was exposed to loud noises.  
Further, the Board finds the Veteran's statements to be 
credible.  Therefore, his exposure to acoustic trauma in 
service is conceded.   

As the record shows current bilateral hearing loss and 
tinnitus disabilities and in-service noise exposure, the 
determinative issue is whether these are related.

A VA examination was conducted in April 2005.  The examiner 
noted that the Veteran's claim file was reviewed, and that 
the Veteran reported military noise exposure from generators, 
engines, and grinders while working in the naval ship yard.  
He stated he had earplugs and earmuffs.  The Veteran reported 
tinnitus in both ears, and that the tinnitus began in his 
left ear in June 2004.  The examiner noted that the Veteran's 
hearing remained normal in both ears throughout his military 
service, as is documented in his STRs.  The Veteran did not 
begin to experience hearing problems and tinnitus until June 
2004, and the Veteran's hearing loss and tinnitus were not 
caused by military noise exposure.

The favorable evidence consists of the Veteran's contentions 
that his current bilateral hearing loss and tinnitus 
disabilities are related to noise exposure in service.

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his bilateral hearing 
loss and tinnitus are related to service.  His factual 
recitation as to in-service noise exposure is accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the etiology of his claimed 
bilateral hearing loss and tinnitus disabilities, and his 
views are of no probative value.  And, even if his opinions 
were entitled to be accorded some probative value, they are 
far outweighed by the detailed opinion provided by the VA 
medical professional who found that the Veteran's hearing 
loss and tinnitus were not caused by military noise exposure 
and who thoroughly discussed the medical evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. 
Nicholson, 451 F.3d 1331.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus disabilities; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.
 
III.  Claim for Service Connection for Exposure to Ionizing 
Radiation

The Veteran seeks service connection for exposure to ionizing 
radiation.  The Veteran claims that he has been exposed to 
radiation during service that may in the future cause some 
serious disabilities to his health.

The medical evidence of record and the Veteran's own 
statements do not indicate any present diagnoses that are in 
any way related to or associated with his claimed exposure to 
ionizing radiation.  Furthermore, neither service records nor 
STRs indicate that the Veteran was exposed to radiation of 
any kind during service.  

Even assuming for the sake of argument that the Veteran was 
exposed to ionizing radiation during service, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  The Board notes that the Veteran is 
claiming that some future disease or disability may arise 
from his claimed exposure to radiation, however in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he was exposed to 
ionizing radiation during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372.  While the Veteran's lay assertions 
have been considered they do not outweigh the evidence of 
record, which does not show any current diagnosis of, or 
treatment for, a diagnosed disability related to, or 
associated with, his claimed exposure to ionizing radiation.  
See 38 C.F.R. § 3.385 (2008); Brammer v. Derwinski, 3 Vet. 
App. at 225.

The preponderance of the evidence is against the claim for 
exposure to ionizing radiation; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for a respiratory 
disability, including shortness of breath, is denied.

Entitlement to service connection for an acquired psychiatric 
disability, including panic attacks, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.
Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for exposure to ionizing 
radiation is denied.


REMAND

The Veteran seeks service connection for bilateral knee and 
foot disabilities.  At his March 2009 hearing the Veteran 
testified that his knees hurt during service when he had to 
climb steep ladders and stairways on his ship, and carry 
heavy loads to his work sites.  He testified that he did not 
receive treatment for his knees during service, but that he 
currently uses a brace or cane for his knees and that they 
have hurt him from service until the present time.  
Similarly, regarding his feet, the Veteran testified that he 
started having problems with his bilateral feet in boot camp, 
but his company commanders told him to suck it up and blamed 
his foot problems on the his weight.  Currently, the Veteran 
uses inserts for his shoes.  

The Veteran testified that he currently uses braces for his 
knees and inserts for his feet for his knee and foot pain.  
The Board finds this testimony to be credible.  VA treatment 
records dated in February 2004 note that the Veteran reported 
pain in his right heel and it was noted by the treating 
clinician that the Veteran had fasciitis of the right heel.  
Thus, the competent and credible evidence of record indicates 
that the Veteran may have bilateral knee and foot 
disabilities.  The Veteran indicated that he experienced pain 
in both his knees and feet during service, and that this pain 
has continued to the present time.  The Board also finds this 
testimony to be credible.  The Veteran is competent to report 
symptoms, including pain, and a continuity of such symptoms 
since service.  Duenas v. Principi, 18 Vet. App. 512; Charles 
v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran 
competent to testify to symptomatology capable of lay 
observation).  

Thus, the competent and credible evidence of record indicates 
that the Veteran may have current bilateral knee and foot 
disabilities, and a continuity of symptomatology, including 
pain, from the time of service to the present.  However, 
there is insufficient medical evidence for the Board to 
decide the Veteran's claim and a VA medical examination must 
be provided to determine the nature and etiology of the 
Veteran's claimed bilateral knee and feet disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(c) (2008).  

In addition the Veteran's March 1987 entrance examination 
notes that clinical evaluation of the Veteran's feet revealed 
that they were abnormal and that he had mild bilateral hallux 
valgus and mild asymptomatic pes planus.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp 2008); 38 C.F.R. § 3.306(a) (2008).  It is the 
Secretary's burden to rebut the presumption of aggravation in 
service.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Thus, because the Veteran was 
noted to have a pre-existing foot disability on entrance into 
service, the examiner should address whether the Veteran's 
disability was aggravated by service.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current knee or foot disabilities.  
The examiner should conduct a thorough 
examination and diagnose any and all 
disabilities related to either of the 
Veteran's knees and feet.  The examiner is 
asked to provide opinions on the 
following:  

A.  Is it at least as likely as not that 
any currently diagnosed knee disability is 
related to service.  

B.  Is it at least as likely as not that 
any currently diagnosed foot disability is 
related to service.  

C.  Is it at least as likely as not that 
the pre-existing bilateral hallux valgus 
and pes planus disabilities were 
aggravated to a permanent degree during 
service beyond that which would have been 
expected given the normal progression of 
the disability?

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the Veteran's credible 
complaints of knee and foot pain during 
service and his STRs, including his 
entrance and separation examinations.   A 
complete rationale should be provided for 
all opinions. 

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.  




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


